Several matters are presented in the motion for rehearing filed by the appellant, all of which have been examined by the writer.
Appellant stresses that part of the motion which relates to his attack on the decision upon the ground that it offends against the statutory provisions restricting the cross-examination of the wife of the accused when she takes the witness stand in his behalf. The appellant called his wife as a witness and on direct examination proved by her that he had never been convicted of a felony, but elicited no other testimony from her. Counsel for the State then cross-examined the witness and made inquiry as to whether the appellant had been in any previous trouble or ever been convicted of a felony. On re-direct examination the wife of the appellant testified that she was familiar *Page 306 
with his family history and said she could tell the jury that he had never been convicted of a felony in this or any other state. From the bill of exception we quote as follows:
"BE IT FURTHER REMEMBERED, that upon re-cross examination, * * * the District Attorney, then asked the witness the following question:
" 'Does he tell you everything?'
"To which question, the witness answered, 'Yes, sir,' and the District Attorney then asked,
" 'Did he tell you about getting those hogs from the asylum?'
"To which question, defendant then and there objected for the reason that the witness was the wife of the defendant, and the defendant had not interrogated her with reference to any fact or circumstances, except as to whether he had been convicted of a felony in this or any other state, and for the reason the State was attempting to go into a fact or circumstance not inquired about by the defendant of the witness, who was his wife.
"BE IT FURTHER REMEMBERED, the court then and there sustained the objection, and the defendant then and there objected to the foregoing questions and took exception in open court to the District Attorney asking the question of the witness, because same was inflammatory, irrelevant and immaterial, and was interrogation of the witness who was the wife of the defendant, about a fact and circumstance not inquired about by the defendant."
In view of the action of the trial court in sustaining the appellant's objection to the questions and answers quoted above, we think no error was presented.
The other matters presented in the appellant's motion for rehearing have been dealt with in the original opinion.
The motion for rehearing is overruled.
Overruled.